Exhibit 10.34

SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) made as
of this 28 day of December, 2007 (the “Effective Date”), by and among Ronald M.
Neifield (the “Executive”), Vitamin Shoppe Industries Inc., a New York
corporation (“VSI”), VS Parent, Inc. (“Parent”) and VS Holdings, Inc., a
Delaware corporation (“Holdings”, and, together with VSI and Parent, the
“Company”).

WITNESSETH:

Reference is made to that certain Employment Agreement dated June 7, 2005 (the
“Original Effective Date”), as amended by that certain Amended and Restated
Employment Agreement by and between Executive, Parent, Company and Holdings
dated June 12, 2006 (the “Existing Agreement”).

WHEREAS, the parties to this Agreement have agreed that the Existing Agreement
shall be deemed to have been amended and restated and superseded by this
Agreement as of the date hereof.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the mutual covenants
and obligations herein contained, the parties hereto agree as follows:

1. Position and Responsibilities. The Executive shall serve as the Vice
President, General Counsel and Secretary for the Company and, in such capacity,
shall be responsible for the general management of certain portions of the
business, affairs and operations of the Company, shall perform such duties as
are customarily performed by an officer of a company of a similar size, and
shall have such power and authority as shall reasonably be required to enable
him to perform his/her duties hereunder; provided, however, that in exercising
such power and authority and performing such duties, he/she shall at all times
be subject to the authority of the Chief Executive Officer, any other
executive(s) of the Company to whom the Executive reports, and the Board of
Directors of Parent (the “Board”). The Executive agrees to devote substantially
all of his/her business time, attention and services to the diligent, faithful
and competent discharge of such duties for the successful operation of the
Company’s business.

2. Term. Subject to the terms and provisions of Section 3, the employment
relationship between the Executive and Company shall be “employment-at-will” and
shall not be for any definite period of time and may be terminated by either the
Executive, or by Company, at any time and for any, or for no, reason.

3. Definitions. For purposes of this Agreement, the following terms shall have
the meanings set forth herein:

(A) A “Change of Control” of the Company shall be deemed to have occurred (1) if
any person (including any individual, firm, partnership or other entity)
together with all Affiliates and Associates (as defined under Rule 12b-2 of the
rules and regulations promulgated under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) of such person, becomes the Beneficial Owner (as
defined in Rule 13d-3 promulgated under the Exchange Act),

 

1



--------------------------------------------------------------------------------

directly or indirectly, of securities of the Company representing a majority of
the combined voting power of the Company’s then outstanding securities, other
than by reason of a Business Combination, but excluding (i) any person who is a
direct or indirect shareholder of the Company as of the Effective Date or any
Affiliate thereof, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company, or any subsidiary of the Company, or
(iii) the Company or any subsidiary of the Company, (2) upon a Business
Combination if the shareholders of the Company (or Affiliates or Associates
thereto) immediately prior to such Business Combination do not, as of the date
of such Business Combination (after giving effect thereto), own a beneficial
interest, directly or indirectly, in shares of voting securities of the company
surviving such Business Combination having at least a majority of the combined
voting power of such surviving company’s then outstanding securities, or
(3) upon a sale by the Company of all or substantially all of its assets.

(B) A “Business Combination” shall mean a merger, consolidation, exchange offer
or other business combination involving the Company and another corporation,
partnership, limited liability company or other business entity.

(C) “With Cause” shall mean a termination for one or more of the following
causes:

(i) theft or misappropriation of funds or other property of the Company or any
subsidiary or affiliated company;

(ii) alcoholism or drug abuse, either of which materially impair the ability of
the Executive to perform his/her duties and responsibilities hereunder or is
injurious to the business of the Company or any subsidiary or affiliated
company;

(iii) the conviction of a felony;

(iv) intentionally causing the Company or any subsidiary or affiliated company
to violate any local, state or federal law, rule or regulation that harms or may
harm the Company in any material respect;

(v) gross negligence or willful misconduct in the conduct or management of the
Company or any subsidiary or affiliated company which materially affects the
Company, not remedied within thirty (30) days after receipt of written notice
from the Company;

(vi) willful refusal to comply with any significant policy, directive or
decision of the Chief Executive Officer, any other executive(s) of the Company
to whom the Executive reports, or the Board in furtherance of a lawful business
purpose or willful refusal to perform the duties reasonably assigned to the
Executive by the Chief Executive Officer, any other executive(s) of the Company
to whom the Executive reports or the Board consistent with the Executive’s
functions, duties and responsibilities set forth in Section 1 hereof, in each
case, in any material respect, not remedied within thirty (30) days after
receipt of written notice from the Company;

 

2



--------------------------------------------------------------------------------

(vii) breach of any other material obligation to the Company or any subsidiary
or affiliated company that is or could reasonably be expected to result in
material harm to the Company or any subsidiary or affiliated company (other than
by reason of physical or mental illness, injury, or condition), not remedied
within thirty (30) days after receipt of written notice of such breach from the
Company; or

(viii) The Disability of Executive. For purposes of this Agreement, “disability”
shall mean the Executive’s inability, with reasonable accommodation, to perform
effectively the essential functions of his duties hereunder because of physical
or mental disability for a cumulative period of 180 days in any consecutive
210-day period.

(D) “Without Cause” shall mean any termination other than one that is With
Cause.

(E) “Adverse Change in Status” shall mean (1) a material adverse change in the
Executive’s total compensation, function, duties or responsibilities from those
in effect on the date that the actions constituting the Change in Control shall
have commenced without the written consent of the Executive that is not remedied
by the Company within thirty (30) days after the Executive gives written notice
to the Board, or (2) a material breach by the Company of this Agreement that is
not remedied by the Company within thirty (30) days after the Executive gives
written notice to the Board of such breach. Executive shall provide notice to
Company not more than ninety (90) days after the occurrence of the events that
Executive believes has created the Adverse Change in Status.

(F) “Performance-Based Cash Bonus” shall mean a bonus that may be achieved by
the satisfaction of operating objectives specified by the Board and the Chief
Executive Officer of the Company (to the extent the same shall be delegated by
the Board) from time-to-time in their sole discretion. The Performance-Based
Cash Bonus may consist of multiple components, including components based upon
the performance (1) of the Company as a whole, (2) of the Executive and
employees under the direction of the Executive, and/or (3) of a subset of the
Company which may include the Executive (and employees under the direction of
the Executive) and employees who are not under the direction of the Executive
but which components are not Company-wide objectives. The Performance-Based Cash
Bonus currently is an annual program and the maximum amount payable thereunder
does not exceed thirty percent (30%) of the Executive’s Base Salary and consists
solely of objectives determined on an annual basis, either of which may change
from time to time.

(G) “Performance-Based Plan” shall mean the then-current Company plan(s) under
which any Performance-Based Cash Bonus has been established and is determined.

(H) “Protected Period” shall mean the one (1) year period following the
conclusion of the actions that constitute a Change in Control.

(I) “COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act of
1985, 29 U.S.C. §1161 et seq.

 

3



--------------------------------------------------------------------------------

4. Termination. The Executive’s employment under this Agreement may be
terminated as follows:

(A) At the Executive’s Option. The Executive may terminate his/her employment at
any time upon at least two (2) weeks advance written notice to the Company. In
such event, the Executive shall be entitled to no severance or other termination
benefits from and after the termination of his/her employment, except as
provided in Section 4(G) hereof.

(B) At the Election of the Company With Cause or Without Cause Other Than
Following a Change in Control. The Company may, unilaterally, terminate the
Executive’s employment hereunder With Cause or Without Cause at any time during
the term of this Agreement upon written notice to the Executive. Termination of
the Executive’s employment by the Company shall constitute a termination With
Cause under this Section 4(B) only if such termination is for one or more of the
causes set forth in Section 3(C). In the event of a termination (1) Without
Cause other than following a Change in Control, or (2) With Cause, the Executive
shall be entitled to no severance or other termination benefits from and after
the termination of his/her employment, except as provided in Section 4(G)
hereof.

(C) Following a Change in Control at the Election of the Company Without Cause
or by Executive Due to an Adverse Change in Status. If the Company experiences a
Change in Control and (1) the Executive’s employment is terminated Without Cause
within the Protected Period, or (2) the Executive shall resign his/her
employment due to an Adverse Change in Status within the Protected Period, the
Executive shall receive the benefits hereinafter set forth, which the Executive
acknowledges Company is not otherwise obligated to provide. Upon a termination
under this Section 4(C) (a “Covered Termination”), the Company shall:

(i) Pay the Executive his/her then base salary (“Base Salary”) from the date of
the termination of the Executive’s employment through the date that is twelve
(12) months following the conclusion of the actions that constitute the Change
in Control (the “Salary Continuation Period”). Such payments shall be payable
following the Executive’s termination on the same dates that the same would have
been paid if the Executive’s employment had not been terminated, and shall be
subject to all applicable federal, state and local deductions.

(ii) Pay to the Executive the full amount of any unpaid Performance-Based Cash
Bonus for any calendar year prior to the calendar year in which the Executive’s
employment is terminated. The parties acknowledge that the determination of the
Performance-Based Cash Bonus hereunder for the year prior to the year in which
the Executive’s employment terminates may not be known on the date the
Executive’s employment terminates, and that the same shall be paid by Company to
the Executive not more than thirty (30) days after the determination thereof,
but in all events on or after March 1st of the calendar year following the
calendar year of termination, but before the end of such calendar year.

(iii) If at the time the Executive’s employment is terminated one-half (1/2) or
more of the measurement period for any Performance-Based Cash Bonus shall have
expired, pay to the Executive a portion of the Performance-Based Cash Bonus for
the then current measurement period in the amount provided for in Section 4(I).

 

4



--------------------------------------------------------------------------------

(iv) Until the earlier to occur of (x) the expiration of the Salary Continuation
Period, and (y) the time when the Executive becomes eligible for insurance
coverage offered by any subsequent employer (the “Insurance Continuation
Period”), and provided the Executive shall elect to continue to participate in
all or a portion of the Company’s life, health, disability and similar insurance
plans and programs pursuant to the Executive’s rights under the COBRA, reimburse
the Executive for that portion of the expenses of the plans in which the
Executive elects to continue to participate that Company would have paid if the
Executive had remained an employee during such period plus any administrative
fees imposed under COBRA; provided such any such reimbursement shall be made on
or before the last day of the calendar year following the calendar year in which
the expense was incurred.

(D) Death of the Executive. This Employment Agreement shall automatically be
terminated without notice in the event of Executive’s death.

(E) Accrued and Unpaid Base Salary and Vacation. If the Executive’s employment
is terminated pursuant to this Section 4, the Executive shall be entitled to
receive any and all accrued but unpaid Base Salary and vacation pay earned
through the date of termination.

(F) Reimbursement of Expenses. In the event of the Executive’s termination
pursuant to this Section 4, the Company shall reimburse the Executive for any
and all out-of-pocket expenses reasonably incurred by the Executive consistent
with Company policy prior to the date of such termination.

(G) Continuing Benefits. Termination pursuant to this Section 4 shall not modify
or affect in any way whatsoever any vested right of the Executive to benefits
payable under any retirement or pension plan or under any other employee benefit
plan of the Company, and all such benefits shall continue, in accordance with,
and subject to, the terms and conditions of such plans, to be payable in full to
or on account of the Executive after such termination.

(H) Company’s Obligation. The Company’s obligation to make the severance
payments and provide benefits in each case required under this Section 4 is
conditioned upon the Executive’s (i) execution and delivery to the Company of a
general release of legal claims including, but not limited to,
employment-related claims, in a form satisfactory to the Company, and
(ii) continued observance in all material respects of the covenants contained
Sections 5, 6, 7 and 8 of this Agreement.

(I) Performance-Based Cash Bonus. If at the time Executive’s employment is
terminated pursuant to Section 4(C) more than one-half (1/2) of the measurement
period for the Performance-Based Cash Bonus shall have expired, the Company
shall pay to the Executive at the time specified below the Fraction (hereinafter
defined) times the portion of the Performance-Based Cash Bonus that is
attributable to the performance of the Company as a whole, but not any portion
thereof that is attributable to the performance of the Executive and/or a
portion of the Company of which the Executive is a part. The numerator of the
Fraction shall be two (2) times the difference between the number of months
(including any fractional month as a full month) that are within the measurement
period, minus one-half (1/2) the number of months within the

 

5



--------------------------------------------------------------------------------

measurement period, and the denominator of which is the number of months within
the measurement period. As an example, if the measurement period is six
(6) months and the Executive’s employment with the Company is terminated in the
first week of the fifth (5th) month, the Fraction shall be four-sixths (4/6),
based upon (x) 2 times (y) 5 months minus 3 months, divided by (z) six months.
Any payment under Section 4(C)(iii) shall be made at the earlier of (i) the same
time as payment is made to other executives of the Company under the
Performance-Based Plan, and (ii) thirty (30) days after payment is scheduled to
be made under the Performance-Based Plan based upon the terms thereof. If in
connection with or following a Change in Control the Company shall amend or
change the Performance-Based Plan and the Executive is entitled to benefits
under Section 4(C) hereof, the amount of the Performance-Based Cash Bonus to be
paid thereunder shall equal the greater of the amount determined under the
Performance-Based Plan as the same existed prior to the Change in Control and
the amount determined thereunder as the Performance-Based Plan is amended or
changed.

(J) Timing of Certain Payments to Specified Employees. Notwithstanding anything
herein to the contrary, if, at the time any payment is payable to Executive
pursuant to the provisions of this Section 4 as a result of Executive’s
“separation from service” within the meaning of Section 409A of the Internal
revenue Code of 1986, as amended (the “Code”) and the regulations promulgated
thereunder and Executive is a “specified employee,” as such term is defined in
Code § 409A(a)(2)(B)(i) and the regulations promulgated thereunder, then, to the
extent required by Code § 409A(a)(2)(B)(i), such payment shall not be made
before the date which is six months after the date of Executive’s “separation
from service.” Payments to which the Executive would otherwise be entitled
during the first six months following the date of termination and which are not
paid pursuant to the previous sentence will be accumulated and paid on the first
day of the seventh month following the date of termination.

5. Noncompetition Covenant. The Executive acknowledges and agrees that the
business of the Company is conducted primarily in the United States (the
“Territory”), and that the Company’s reputation and goodwill are an integral
part of its business success throughout the Territory. If the Executive deprives
the Company of any of the Company’s goodwill or in any manner utilizes its
reputation and goodwill in competition with the Company either (1) while
employed by the Company, or (2) in the event of a Covered Termination, during
the Salary Continuation Period, the Company will be deprived of the benefits it
has bargained for. Accordingly, the Executive agrees that (A) during the term of
the Executive’s employment by the Company, (B) in the event of a Covered
Termination, during the Salary Continuation Period (the “Non-Competition
Period”), the Executive shall not, without the Company’s prior written consent,
directly or indirectly, own, manage, operate, join, control or participate in
the ownership, management, operation or control of, or be connected as a
director, officer, employee, partner, consultant or otherwise with, any profit
or non-profit business or organization in the Territory that, directly or
indirectly, derives ten percent (10%) or more or its revenue or profits from the
manufacturing, marketing or distribution (through retail or direct marketing
channels including, but not limited to, mail order and internet distribution) of
(i) vitamins, minerals, nutritional supplements, herbal products, sports
nutrition products, bodybuilding formulas or homeopathic remedies, or (ii) any
other product category sold by the Company which represents ten percent (10%) or
more of the Company’s gross revenue in the quarter preceding the Executive’s
termination (any such business being a “Competitive Business”). Notwithstanding
the foregoing, the Executive may be a passive owner (which shall not prohibit
the exercise of any rights as a shareholder) of not more than 5% of the
outstanding stock of any class of any public corporation that engages in a
Competitive Business.

 

6



--------------------------------------------------------------------------------

6. Nonsolicitation.

(A) For a period commencing on the Original Effective Date and (i) throughout
Executive’s employment with the Company, and (ii) in the event of a Covered
Termination, during the Salary Continuation Period the Executive shall not
directly or indirectly either for himself or for any other person, business,
partnership, association, firm, company or corporation, hire from the Company or
attempt to hire, divert or take away from the Company, any of the business of
the Company or officers or employees of the Company in existence from time to
time during his/her employment with the Company.

(B) For a period commencing on the Original Effective Date and ending on the
second anniversary of the termination of the Executive’s employment, the
Executive shall not, directly or indirectly, knowingly make any statement or
other communication that impugns or attacks the reputation or character of the
Company or its subsidiaries, joint venture entities, directors, officers and
employees or damages the goodwill of the Company or its subsidiaries or joint
venture entities, or knowingly take any action, directly or indirectly, that
would interfere with any contractual or customer or supplier relationships of
the Company or its subsidiaries or joint venture entities.

7. Nondisclosure Obligation. The Executive shall not at any time, whether during
or after the termination of his/her employment, reveal to any person,
association or company marketing plans, strategies, pricing policies, product
formulations and other specifications, customer lists and accounts, business
finances or financial information of the Company so far as they have come or may
come to his/her knowledge, except as may be required in the ordinary course of
performing his/her duties as an officer of the Company or as may be in the
public domain through no fault of his/her or as may be required by law.

8. Intellectual Property, Inventions and Patents. The Executive acknowledges
that all discoveries, concepts, ideas, inventions, innovations, improvements,
developments, methods, designs, analyses, drawings, reports, patent
applications, copyrightable work and mask work (whether or not including any
confidential information) and all registrations or applications related thereto,
all other proprietary information and all similar or related information
(whether or not patentable) which relate to the Company’s actual or anticipated
business, research and development or existing or future products or services
and which are conceived, developed or made by the Executive (whether alone or
jointly with others) while employed by the Company whether before or after the
date of this Agreement (“Work Product”), belong to the Company. The Executive
shall promptly disclose such Work Product to the Board and, at the Company’s
expense, perform all actions reasonably requested by the Board (whether during
or after the Executive’s employment with the Company) to establish and confirm
such ownership (including, without limitation, assignments, consents, powers of
attorney and other instruments).

9. Remedies Upon Breach. The Executive agrees that any breach of Sections 5, 6,
7 and 8 of this Agreement by him could cause irreparable damage to the Company
and that in the event of such breach the Company shall have, in addition to any
and all remedies of law, the right to an injunction, specific performance or
other equitable relief to prevent the violation of any obligations hereunder,
without the necessity of posting a bond.

 

7



--------------------------------------------------------------------------------

10. Acknowledgements. The Executive recognizes and agrees that the enforcement
of this Agreement is necessary to ensure the preservation, protection and
continuity of the business, trade secrets and goodwill of the Company. The
Executive agrees that, due to the proprietary nature of the Company’s business,
the restrictions set forth in this Agreement are reasonable as to time and scope
and do not unreasonably impair his/her ability to earn a living. The Executive
hereby acknowledges that he/she has been advised to consult with an attorney
before executing this Agreement and that he/she has done so or, after careful
reading and consideration, he/she has chosen not to do so of his/her own
volition.

11. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New Jersey, without giving effect to
any conflict of law provisions thereof.

12. Severability. In case any one or more of the provisions contained in this
Agreement for any reason shall be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement but this Agreement shall be construed as
if such invalid, illegal or unenforceable provisions has never been contained
herein. Moreover, if one or more of the provisions contained in this Agreement
shall for any reason be held to be excessively broad as to the scope, activity
or subject so as to be unenforceable at law, such provision or provisions shall
be construed and reformed by the appropriate judicial body by limiting and
reducing such provision or provisions, so as to be enforceable to the maximum
extent compatible with the applicable law.

13. Waivers and Modifications. This Agreement may be modified, and the rights
and remedies of any provisions hereof may be waived, only in accordance with
this Section 13. No modification or waiver by the Company shall be effective
without the express written consent of the Chief Executive Officer of Company
then in office at the time of such modification or waiver. No waiver by either
party of any breach by the other or any provision hereof shall be deemed to be a
waiver of any later or other breach thereof or as a waiver of any other
provision of this Agreement.

14. Entire Agreement; Severance Policy. This Agreement sets forth all of the
terms of the understandings between the parties with reference to the subject
matter set forth herein and supersedes all prior agreements and understandings,
both written and oral, between the Company and the Executive with respect to the
subject matter hereof (including but not limited to any agreement that may have
been executed shortly prior to execution hereof), and may not be waived,
changed, discharged or terminated orally or by any course of dealing between the
parties, but only by an instrument in writing signed by the party against whom
any waiver, change, discharge or termination is sought. This Agreement
supercedes any existing letter agreement or written or verbal agreement between
the parties with respect to the employment of the Executive with Company. If
Company adopts a policy governing the severance benefits available to employees
generally and/or to employees at the Executive’s level of employment and the
Executive’s employment with Company is terminated at a time that would entitle
the Executive to receive benefits both hereunder and under such severance
policy, the Executive shall be entitled to receive benefits at a level equal to
the greater of the benefit level hereunder and the benefit level under the
severance policy.

 

8



--------------------------------------------------------------------------------

15. Assignment. The Executive acknowledges that the services to be rendered by
him are unique and personal. Accordingly, the Executive may not assign any of
his/her rights or delegate any of his/her duties or obligations under this
Agreement. The Company shall have the right to assign this Agreement to its
successors and assigns, and the rights and obligations of the Company under this
Agreement shall inure to the benefit of, and shall be binding upon, the
successors and assigns of the Company.

16. Notices. Unless otherwise stated, all notices hereunder shall be
(i) delivered by hand, (ii) sent by first-class certified mail, postage prepaid,
return receipt requested, or (iii) delivered by overnight commercial courier:

If to the Company:

Vitamin Shoppe Industries Inc.

2101 91st Street

North Bergen, New Jersey 07047

Attention: Chief Executive Officer

If to the Executive – to the Executive’s last known address on the records of
the Company.

17. Survival of Obligations. The provisions of Sections 5, 6, 7 and 8 shall
survive the termination or expiration of this Agreement as a continuing
agreement of the Company and the Executive. The existence of any claim or cause
of action by the Executive against the Company shall not constitute and shall
not be asserted as a defense to the enforcement by the Company of this
Agreement.

18. Use of the Term “Company”. The term Company as used herein shall mean VSI,
Parent and/or Holdings, unless the context shall dictate otherwise, and the
obligations of VSI, Parent and Holdings hereunder shall be joint and several,
and any entities that are controlled by either of such entities.

19. Arbitration. Any dispute, controversy, or claim arising out of or in
connection with this Agreement or relating to Executive’s employment by the
Company, that cannot be resolved by the Executive and the Company, shall be
submitted to and resolved by arbitration in accordance with the National Rules
for the Resolution of Employment Disputes of the American Arbitration
Association. The arbitration shall be conducted in Manhattan, New York. Any
award rendered shall be final and conclusive upon the parties and a judgment
thereon may be entered in a court having competent jurisdiction. The parties
hereby agree to waive any right to a trial by jury for any disputes hereunder.
Notwithstanding the foregoing, nothing in this Section 20 shall prevent the
parties from exercising their right to bring an action in any court of competent
jurisdiction for injunctive or other provisional relief to compel the other
party hereto to comply with its obligations under Sections 5, 6, 7 or 8 of this
Agreement. The prevailing party to any dispute resolved pursuant to this
Agreement shall be awarded its reasonable costs and expenses from the other
party, including reasonable attorneys’ fees.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

VS HOLDINGS, INC. By:  

/s/ Thomas Tolworthy

Name:   Thomas Tolworthy Title:   Chief Executive Officer VITAMIN SHOPPE
INDUSTRIES INC. By:  

/s/ Thomas Tolworthy

Name:   Thomas Tolworthy Title:   Chief Executive Officer VS PARENT, INC. By:  

/s/ Thomas Tolworthy

Name:   Thomas Tolworthy Title:   Chief Executive Officer EXECUTIVE

/s/ Ronald Neifield

RONALD M. NEIFIELD

 

10